UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-14798 American Woodmark Corporation (Exact name of registrant as specified in its charter) Virginia 54-1138147 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) (540) 665-9100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 27, 2012, 14,503,520 shares of the Registrant’s Common Stock were outstanding. AMERICAN WOODMARK CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements (unaudited) Condensed Consolidated Balance SheetsJuly 31, 2012 and April 30, 2012 3 Condensed Consolidated Statements of OperationsThree months ended July 31, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income – Three months ended July 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash FlowsThree months ended July 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial StatementsJuly 31, 2012 7-12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 5. Other Information 18-19 Item 6. Exhibits 20 SIGNATURES 21 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) (Unaudited) July 31, April 30, ASSETS Current Assets Cash and cash equivalents $ $ Customer receivables, net Inventories Income taxes receivable and other Deferred income taxes Total Current Assets Property, plant and equipment, net Restricted cash Promotional displays, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Current maturities of long-term debt Accrued compensation and related expenses Accrued marketing expenses Other accrued expenses Total Current Liabilities Long-term debt, less current maturities Defined benefit pension liabilities Other long-term liabilities Shareholders' Equity Preferred stock, $1.00 par value; 2,000,000 shares authorized, none issued Common stock, no par value; 40,000,000 shares authorized; issued and outstanding shares:at July 31, 2012: 14,451,964 at April 30, 2012: 14,395,273 Retained earnings Accumulated other comprehensive loss - Defined benefit pension plans ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 3 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three Months Ended July 31, Net sales $ $ Cost of sales and distribution Gross Profit Selling and marketing expenses General and administrative expenses Restructuring charges 15 Operating Income (Loss) ) Interest expense Other income ) ) Income (Loss) Before Income Taxes ) Income tax expense (benefit) ) Net Income (Loss) $ $ ) Net Earnings (Loss) Per Share Weighted Average Shares Outstanding Basic Diluted Net earnings (loss) per share Basic $ $ ) Diluted $ $ ) Cash dividends per share $ $ See notes to condensed consolidated financial statements. 4 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months Ended July 31, Net income (loss) $ $ ) Other comprehensive income, net of tax: Change in pension benefits Total Comprehensive Income (Loss) $ $ ) See notes to condensed consolidated financial statements. 5 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months Ended July 31, OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation and amortization Net (gain) loss on disposal of property, plant and equipment (5 ) 16 Gain on sales of assets held for sale ) Stock-based compensation expense Deferred income taxes ) Pension contributions (in excess) less than expense ) Other non-cash items ) ) Changes in operating assets and liabilities: Customer receivables ) Inventories ) ) Income taxes receivable and other assets ) ) Accounts payable ) Accrued compensation and related expenses ) ) Other accrued expenses ) Net Cash Provided (Used) by Operating Activities ) INVESTING ACTIVITIES Payments to acquire property, plant and equipment ) ) Proceeds from sales of property, plant and equipment 1 14 Proceeds from sales of assets held for sale Investment in promotional displays ) ) Net Cash Used by Investing Activities ) ) FINANCING ACTIVITIES Payments of long-term debt ) ) Proceeds from issuance of common stock 18 Payment of dividends ) Net Cash Used by Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See notes to condensed consolidated financial statements. 6 AMERICAN WOODMARK CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE ABASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended July 31, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending April 30, 2013.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2012 filed with the U.S. Securities Exchange Commission (SEC). NOTE BNEW ACCOUNTING PRONOUNCEMENTS In June 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income,” which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. Additionally, ASU 2011-05 eliminates the option to present comprehensive income and its components as part of the statement of shareholders’ equity. The ASU does not change the items that must be reported in other comprehensive income.The Company adopted this guidance effective May 1, 2012 and included a Statement of Comprehensive Income in the interim financial statements.The adoption of this guidance did not have a material effect on the Company’s financial position or results of operations. NOTE CEARNINGS (NET LOSS) PER SHARE The following table sets forth the computation of basic and diluted net earnings (loss) per share: Three Months Ended July 31, (in thousands, except per share amounts) Numerator used in basic and diluted net earnings (loss) per common share: Net income (loss) $ $ ) Denominator: Denominator for basic net earnings (loss) per common share - weighted-average shares Effect of dilutive securities: Stock options and restricted stock units Denominator for diluted net earnings (loss) per common share - weighted-average shares and assumed conversions Net earnings (loss) per share Basic $ $ ) Diluted $ $ ) Potentially dilutive securities of 1.7 million and 2.0 million shares for the three-month periods ended July 31, 2012 and 2011, respectively, were excluded from the calculation of net earnings (loss) per share, as the effect would be anti-dilutive. 7 NOTE DSTOCK-BASED COMPENSATION The Company has various stock compensation plans.During the quarter ended July 31, 2012, the Board of Directors of the Company approved grants of non-statutory stock options and service-based and performance-based restricted stock units to key employees.The Company granted non-statutory stock options to key employees for 125,000 shares of the Company’s common stock with an exercise price of $17.62 per share. The options vest evenly over a three-year period and have a ten-year contractual term. The Company granted 129,075 employee performance-based restricted stock units and 43,025 employee service-based restricted stock units.The performance-based restricted stock units entitle the recipients to receive one share of the Company’s common stock per unit granted if applicable performance conditions are met and the recipient remains continuously employed with the Company until the units vest.The service-based units entitle the recipients to receive one share of the Company’s common stock per unit granted if they remain continuously employed with the Company until the units vest.The Company’s restricted stock units granted to employees cliff-vest three years from the grant date. For the three-month periods ended July 31, 2012 and 2011, stock-based compensation expense was allocated as follows: Three Months Ended July 31, (in thousands) Cost of sales and distribution $ $ Selling and marketing expenses General and administrative expenses Stock-based compensation expense $ $ NOTE ECUSTOMER RECEIVABLES The components of customer receivables were: July 31, April 30, (in thousands) Gross customer receivables $ $ Less: Allowance for doubtful accounts ) ) Allowance for returns and discounts ) ) Net customer receivables $ $ 8 NOTE FINVENTORIES The components of inventories were: July 31, April 30, (in thousands) Raw materials $ $ Work-in-process Finished goods Total FIFO inventories Reserve to adjust inventories to LIFO value ) ) Total LIFO inventories $ $ Interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs.Since these items are estimated, interim results are subject to the final year-end LIFO inventory valuation. NOTE GPRODUCT WARRANTY The Company estimates outstanding warranty costs based on the historical relationship between warranty claims and revenues.The warranty accrual is reviewed monthly to verify that it properly reflects the remaining obligation based on the anticipated expenditures over the balance of the obligation period.Adjustments are made when actual warranty claim experience differs from estimates.Warranty claims are generally made within three months of the original shipment date. The following is a reconciliation of the Company’s warranty liability: Three Months Ended July 31, (in thousands) Beginning balance at May 1 $ $ Accrual Settlements ) ) Ending balance at July 31 $ $ NOTE HCASH FLOW Supplemental disclosures of cash flow information: Three Months Ended July 31, (in thousands) Cash paid during the period for: Interest $
